1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY NAVARRO,                                    Case No.: 18cv2448-BTM (MSB)
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART
13   v.                                                  DEFENDANTS AND CROSS-PARTIES’
                                                         JOINT EX PARTE APPLICATION FOR AN
14   TONY’S FRESH MEXICAN FOOD LLC, et al.,
                                                         ORDER TO CONTINUE THE EARLY
15                                  Defendants.          NEUTRAL EVALUATION CONFERENCE
                                                         AND RELATED DATES [ECF NO. 21]
16
17
18         This matter is before the Court on defendants and cross-parties’, Santana’s
19   Cuisine, Inc. and Tony’s Fresh Mexican Food LLC, July 26, 2019 joint, ex-parte motion to
20   continue the Early Neutral Evaluation Conference (“ENE”) and related dates. (See ECF
21   No. 21.) In their joint motion, Defendants explain that the parties have resolved
22   Plaintiffs’ claims against Defendants, but the Defendants continue to work diligently
23   towards resolution of the their cross-claims against one another. (Id. at 2-3.)
24   Defendants are optimistic that they will be able to resolve this matter without the
25   Court’s assistance and ask the Court to continue the ENE and related dates to give
26   Defendants more time to work together to resolve their issues without incurring
27   attorneys’ fees and expenses to prepare for the ENE. (Id. at 3.)
28   ///
                                                     1
                                                                                18cv2448-BTM (MSB)
1           Based on Defendants’ ex parte joint motion and noting no opposition from
2    Plaintiff, the Court finds good cause to GRANT the motion in part and CONTINUE the
3    ENE and Case Management Conference and related dates by approximately thirty days
4    as follows:
5           IT IS HEREBY ORDERED that an Early Neutral Evaluation (“ENE”) of your case will
6    be held on September 13, 2019, at 1:30 p.m. in the chambers of the Honorable Michael
7    S. Berg, United States Magistrate Judge, located at 221 West Broadway, second floor,
8    San Diego, California, 92101. All discussions at the ENE Conference will be informal, off
9    the record, privileged, and confidential. Counsel for any non-English speaking party is
10   responsible for arranging for the appearance of an interpreter at the conference. The
11   following rules and deadlines apply:
12          1.     Personal Appearance of Parties Required: All named parties, party
13   representatives, including claims adjusters for insured defendants, as well as the
14   principal attorney(s) responsible for the litigation, must be present in person and legally
15   and factually prepared to discuss and resolve the case. Counsel appearing without their
16   clients (whether or not counsel has been given settlement authority) will be cause for
17   immediate imposition of sanctions and may also result in the immediate termination of
18   the conference.
19          2.     Full Settlement Authority Required: A party or party representative with
20   full settlement authority1 must be present at the conference. Retained outside
21   corporate counsel shall not appear on behalf of a corporation as the party
22
23
     1 “Full settlement authority” means that the individuals at the settlement conference must be
24   authorized to fully explore settlement options and to agree at that time to any settlement terms
     acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989).
25
     The person needs to have “unfettered discretion and authority” to change the settlement position of a
26   party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485–86 (D. Ariz. 2003). The purpose of requiring a
     person with unlimited settlement authority to attend the conference contemplates that the person’s
27   view of the case may be altered during the face to face conference. Id. at 486. A limited or a sum
     certain of authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir.
28   2001).
                                                        2
                                                                                           18cv2448-BTM (MSB)
1    representative who has the authority to negotiate and enter into a settlement. A
2    government entity may be excused from this requirement so long as the government
3    attorney who attends the ENE has (1) primary responsibility for handling the case, and
4    (2) authority to negotiate and recommend settlement offers to the government
5    official(s) having ultimate settlement authority.
6          3.     Confidential ENE Statements Required: No later than September 6, 2019,
7    the parties shall submit directly to Magistrate Judge Berg’s chambers (via hand delivery
8    or by e-mail to the Court at efile_berg@casd.uscourts.gov), confidential settlement
9    statements. The ENE statement is limited to five (5) pages or less, and up to five (5)
10   pages of exhibits or declarations. Each party’s ENE statement must outline (1) the
11   nature of the case and the claims, (2) position on liability or defense, (3) position
12   regarding settlement of the case with a specific demand/offer for settlement, and
13   (4) any previous settlement negotiations or mediation efforts.
14         If a specific demand or offer cannot be made at the time the ENE statement is
15   submitted, then the reasons as to why a demand or offer cannot be made must be
16   stated. Further, the party must explain when they will be in a position to state a
17   demand or offer. General statements such as a party will “negotiate in good faith” is
18   not a specific demand or offer. The ENE statement should be submitted confidentially
19   and need not be shared with other parties.
20         4.     New Parties Must be Notified by Plaintiff or Plaintiff’s Counsel: Plaintiff’s
21   counsel shall give notice of the ENE to parties responding to the complaint after the
22   date of this notice.
23         5.     Case Management Conference: If the case does not settle during the ENE,
24   the Court will conduct a Case Management Conference. In preparation for this
25   conference, the parties must do the following:
26                a.        Meet and confer pursuant to Fed. R. Civ. P. 26(f) no later than August
27   30, 2019;
28   ///
                                                     3
                                                                                  18cv2448-BTM (MSB)
1                 b.       File a Joint Discovery Plan no later than September 6, 2019.
2    Agreements made in the Joint Discovery Plan will be treated as binding stipulations that
3    are effectively incorporated into the Court’s Case Management Order. The Joint
4    Discovery Plan must be one document and must cover the parties’ views and proposals
5    for each item identified in Fed. R. Civ. P. 26(f)(3). In addition, the Joint Discovery Plan
6    must include the following:
7                        i.    Service: A statement as to whether any parties remain to be
8    served and, if so, a proposed deadline for service;
9                       ii.    Amendment of Pleadings: The extent to which parties, claims, or
10   defenses are expected to be added or dismissed and a proposed deadline for amending
11   the pleadings;
12                      iii.   Protective Order: Whether a protective order is contemplated to
13   cover the exchange of confidential information and, if so, the date by which the
14   proposed order will be submitted to the Court;
15                      iv.    Privilege: The procedure the parties plan to use regarding claims
16   of privilege and whether an order pursuant to Fed. R. Evid. 502 will be sought;
17                       v.    Evidence Preservation: Whether the parties have discussed
18   issues related to the preservation of relevant evidence and if there are areas of
19   disagreement, how the parties are resolving them;
20                      vi.    Electronic Discovery: In addition to the requirements set forth in
21   Fed. R. Civ. P. 26(f)(3)(C), the parties must describe their agreements regarding
22   methodologies for locating and producing electronically stored information and the
23   production of metadata, and must identify any issues or agreements regarding
24   electronically stored information that may not be reasonably accessible (see Fed. R. Civ.
25   P. 26(b)(2)(B));
26   ///
27   ///
28   ///
                                                    4
                                                                                   18cv2448-BTM (MSB)
1                       vii.   Discovery: In addition to the requirements of Fed. R. Civ. P.
2    26(f)(3)(B), the parties must describe the discovery taken to date (if any), any proposed
3    limitations or modifications of the discovery rules, and any identified discovery disputes;
4    and
5                      viii.   Related Cases: Any related cases or proceedings pending before
6    another judge of this court, or before another court or administrative body.
7               c.      Exchange initial disclosures pursuant to Rule 26(a)(1)(A-D) no later than
8    September 6, 2019.
9          6.        Requests to Continue an ENE Conference: Local Rule 16.1(c) requires that
10   an ENE take place within forty-five (45) days of the filing of the first answer. Requests to
11   continue ENEs are rarely granted. An ENE may be rescheduled only upon a showing of
12   good cause and adequate notice to the Court. Absent good cause, requests for
13   continuances will not be considered unless submitted in writing no fewer than seven
14   (7) calendar days prior to the scheduled conference.
15   Dated: July 30, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5
                                                                                   18cv2448-BTM (MSB)
